(Por la corte, a propuesta del
Juez Asociado Sr. Wolf.)
Ni'en la propuesta o no aprobada exposición del caso, ni en la moción de impugnación radicada por el apelante, en-contramos datos suficientes para intervenir con la discre-ción. de la corte sentenciadora al fijar costas y honorarios *1017de abogado en este caso, toda vez que dicha corte tuvo ante sí prueba y quizá otros elementos que no están reproduci-dos ante nosotros, por lo que la apelación es frívola y debe desestimarse, como por la presente se desestima.